Exhibit 10.2

SECOND AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT

Dated as of December 22, 2006

between

SIRVA RELOCATION LLC,
EXECUTIVE RELOCATION CORPORATION

and

SIRVA GLOBAL RELOCATION, INC.,
as Originators,

and

SIRVA RELOCATION CREDIT, LLC,
as Buyer


--------------------------------------------------------------------------------


 

SECTION 1.

 

DEFINITIONS AND RELATED MATTERS

 

1

 

 

 

 

 

 

 

1.1

 

Defined Terms

 

1

 

1.2

 

Other Interpretive Matters

 

2

 

 

 

 

 

 

 

SECTION 2.

 

AGREEMENT TO PURCHASE AND SELL

 

3

 

 

 

 

 

 

 

2.1

 

Purchase and Sale

 

3

 

2.2

 

Timing of Purchases

 

3

 

2.3

 

Purchase Price

 

3

 

2.4

 

Specified Documents

 

5

 

2.5

 

No Recourse or Assumption of Obligations

 

5

 

2.6

 

Security Interest

 

5

 

 

 

 

 

 

 

SECTION 3.

 

ADMINISTRATION AND COLLECTION

 

5

 

 

 

 

 

 

 

3.1

 

Originators to Act as Master Servicer and Subservicer

 

5

 

3.2

 

Deemed Collections

 

6

 

3.3

 

Actions Evidencing Purchases

 

6

 

3.4

 

Application of Collections

 

7

 

 

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

7

 

 

 

 

 

 

 

4.1

 

Originator Representations and Warranties

 

7

 

 

 

 

 

 

 

SECTION 5.

 

GENERAL COVENANTS

 

8

 

 

 

 

 

 

 

5.1

 

Covenants

 

8

 

5.2

 

Corporate Separateness

 

11

 

5.3

 

Deeds

 

11

 

 

 

 

 

 

 

SECTION 6.

 

TERMINATION OF PURCHASES

 

12

 

 

 

 

 

 

 

6.1

 

Voluntary Termination

 

12

 

6.2

 

Automatic Termination

 

12

 

 

 

 

 

 

 

SECTION 7.

 

INDEMNIFICATION

 

12

 

 

 

 

 

 

 

7.1

 

Originator Indemnity

 

12

 

 

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

 

13

 

 

 

 

 

 

 

8.1

 

Amendments, Waivers, Etc

 

13

 

8.2

 

Assignment of this Agreement

 

14

 

8.3

 

Binding Effect; Assignment

 

14

 

8.4

 

Survival

 

14

 

8.5

 

Costs, Expenses and Taxes

 

14

 

8.6

 

Headings; Counterparts

 

15

 

8.7

 

Cumulative Rights and Severability

 

15

 

8.8

 

Governing Law; Submission to Jurisdiction

 

15

 

8.9

 

Waiver of Trial by Jury

 

15

 

8.10

 

Entire Agreement

 

15

 

8.11

 

No Proceedings

 

15

 

8.12

 

Confidentiality

 

15

 

8.13

 

USA PATRIOT Act Notice

 

16

 

 

ii


--------------------------------------------------------------------------------


THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT dated as of December 22,
2006 (this “Agreement”) is between SIRVA RELOCATION LLC, a Delaware limited
liability company (“SIRVA Relo”), EXECUTIVE RELOCATION CORPORATION, a Michigan
corporation (“Executive Relo”), SIRVA GLOBAL RELOCATION, INC., a Delaware
corporation (“SIRVA Global” and, together with SIRVA Relo and Executive Relo,
collectively, the “Originators” and individually an “Originator”), and SIRVA
RELOCATION CREDIT, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A.            SIRVA Relo, Executive Relo and Buyer are party to that certain
Amended and Restated Purchase and Sale Agreement dated as of December 23, 2005
(as heretofore amended or otherwise modified, the “Original Purchase and Sale
Agreement”), pursuant to which SIRVA Relo and Executive Relo have sold to Buyer
all of their right, title and interest in, to and under the “Receivables” (as
defined in the Original Purchase and Sale Agreement), the “Collections” (as
defined in the Original Purchase and Sale Agreement) and all proceeds of the
foregoing.

B.            The Originators and Buyer wish to amend and restate the Original
Purchase and Sale Agreement in the form of this Agreement in order to, among
other things, (1) reflect the concurrent amendment and restatement of the
“Second Tier Agreement” (as defined in the Original Purchase and Sale
Agreement), and (2) add SIRVA Global as an Originator hereunder.

The parties hereto agree that effective as of the Second Restatement Date the
Original Purchase and Sale Agreement is amended and restated to read in its
entirety in the form of this Agreement.

SECTION 1.         DEFINITIONS AND RELATED MATTERS

1.1           Defined Terms.  In this Agreement, unless otherwise specified: (a)
capitalized terms are used as defined in Schedule I to the Second Amended and
Restated Receivables Sale Agreement dated as of December 22, 2006 (as amended or
modified from time to time, the “Second Tier Agreement”), among Buyer, SIRVA
Relo, as the Master Servicer, Executive Relo and SIRVA Global, as Subservicers,
LaSalle Bank National Association, as agent for the Purchasers (“Agent”) and the
Purchasers from time to time party thereto (the “Purchasers”), as such agreement
may be amended or modified from time to time; and (b) terms defined in Article 9
of the UCC and not otherwise defined herein are used as defined in such Article
9.

In addition, the following terms will have the meanings specified below:

“Closing Date” means the date on which the First Purchase and Sale Agreement and
the First Second Tier Agreement became effective in accordance with their terms.

“Excluded Losses” has the meaning assigned thereto in Section 7.2.

“First Purchase and Sale Agrement” means the Purchase and Sale Agreement dated
as of June 30, 2004, as amended prior to the Original Purchase and Sale
Agreement, between the Buyer and SIRVA Relo.


--------------------------------------------------------------------------------




“First Second Tier Agreement” means the Receivables Sale Agreement dated as of
June 30, 2004, as amended prior to the Original Second Tier Agreement, among
Buyer, SIRVA Relo, as Servicer, the Agent and the Purchasers then party thereto.

“Indemnified Losses” has the meaning assigned thereto in Section 7.1.

“Indemnified Party” has the meaning assigned thereto in Section 7.1.

“Initial Funding Date” means June 30, 2004, which was the date of the first
purchase by Buyer from SIRVA Relo under the First Purchase and Sale Agreement.

“Purchase Date” means each day Receivables have been or are sold, or are
required to be sold, by an Originator to Buyer under the Original Purchase and
Sale Agreement or this Agreement.

“Purchase Price” means the purchase price to be paid by Buyer to an Originator
for Receivables, calculated as provided in Section 2.3.

“Purchase Price Percentage” has the meaning set forth in Section 2.3(c).

“Receivables” has the meaning assigned thereto in the Second Tier Agreement, but
only to the extent such definition applies to payment obligations of all types
described in such definition that are owed to an Originator, and related Records
and proceeds with respect thereto.

“Reset Date” means the last day of each calendar quarter.

“Restatement Date” means the date on which the amendment and restatement
effected by the Original Purchase and Sale Agreement and the Original Second
Tier Agreement became effective in accordance with their terms.

“Second Restatement Date” means the date on which the amendment and restatement
effected by this Agreement and the Second Tier Agreement become effective in
accordance with their terms.

“Settlement Period” means a calendar month (or, in the case of the first
Settlement Period, the period from the Initial Funding Date to the end of the
calendar month in which the Initial Funding Date Occurs).

“Trigger Event” means that the aggregate outstanding principal amount of the
Subordinated Notes exceeds 5% of the Receivables Balance.

“Unpaid Balance” means, with respect to any Receivable, the outstanding unpaid
amount thereof.

1.2           Other Interpretive Matters.  In this Agreement, unless otherwise
specified: (a) references to any Section or Annex refer to such Section of, or
Annex to, this Agreement, and references in any Section or definition to any
subsection or clause refer to such subsection or clause of such Section or
definition; (b) “herein”, “hereof”, “hereto”, “hereunder” and similar

2


--------------------------------------------------------------------------------




terms refer to this Agreement as a whole and not to any particular provision of
this Agreement; (c) “including” means including without limitation, and other
forms of the verb “to include” have correlative meanings; (d) the word “or” is
not exclusive; and (e) captions are solely for convenience of reference and
shall not affect the meaning of this Agreement.

SECTION 2.         AGREEMENT TO PURCHASE AND SELL

2.1           Purchase and Sale.  On the terms and subject to the conditions set
forth in this Agreement, each Originator hereby sells to Buyer, and Buyer hereby
purchases from each Originator, all of such Originator’s right, title and
interest in, to and under such Originator’s Receivables, the related Collections
and all proceeds of the foregoing, in each case whether now existing or
hereafter arising or acquired.

2.2           Timing of Purchases.  All of the Receivables of SIRVA Relo
existing at the opening of business on the Initial Funding Date, or that were
created between such date and the Second Restatement Date, were sold to Buyer
pursuant to the First Purchase and Sale Agreement and the Original Purchase and
Sale Agreement.  SIRVA Relo hereby reaffirms all such sales, and agrees and
confirms that such sales shall be governed by this Agreement.  All of the
Receivables of Executive Relo existing at the opening of business on the
Restatement Date, or that were created between such date and the Second
Restatement Date, were sold to Buyer pursuant to the Original Purchase and Sale
Agreement.  Executive Relo hereby reaffirms all such sales, and agrees and
confirms that such sales shall be governed by this Agreement.  Nothing in this
Agreement shall be deemed to release any interest acquired by Buyer in
Receivables and Collections pursuant to the First Purchase and Sale Agreement or
the Original Purchase and Sale Agreement.  On and after the Initial Funding
Date, each Receivable of SIRVA Relo shall be deemed to have been sold to Buyer
immediately (and without further action by any Person) upon the creation of such
Receivable.  On and after the Restatement Date, each Receivable of Executive
Relo shall be deemed to have been sold to Buyer immediately (and without further
action by any Person) upon the creation of such Receivable.  All of the
Receivables of SIRVA Global existing at the opening of business on the Second
Restatement Date are hereby sold to Buyer as of the Second Restatement Date.  On
and after the Second Restatement Date, each Receivable of SIRVA Global shall be
deemed to have been sold to Buyer immediately (and without further action by any
Person) upon the creation of such Receivable.  The proceeds with respect to each
Receivable (including all Collections with respect thereto) shall be sold at the
same time as such Receivable, whether such proceeds (or Collections) exist at
such time or arise or are acquired thereafter.

2.3           Purchase Price.  (a) The aggregate Purchase Price for the
Receivables of SIRVA Relo sold on the Initial Funding Date was such amount as
was specified in the First Purchase Agreement.  The aggregate Purchase Price for
the Receivables of Executive Relo sold on the Restatement Date was such amount
as agreed upon on or prior to the Restatement Date, between Executive Relo and
Buyer, as disclosed to the Agent.  The aggregate Purchase Price for the
Receivables of SIRVA Global sold on the Second Restatement Date shall be such
amount as agreed upon on or prior to the Restatement Date, between Executive
Relo and Buyer, as disclosed to the Agent.  The Purchase Price for any other
Receivables sold during any Settlement Period shall equal (i) the aggregate
unpaid principal balance of the Receivables included therein, times (ii) the
Purchase Price Percentage then in effect.

3


--------------------------------------------------------------------------------




(b)           On the Initial Funding Date and each date subsequent thereto prior
to the Restatement Date, Buyer paid SIRVA Relo the Purchase Price for the
Receivables of SIRVA Relo sold on that date in accordance with the First
Purchase and Sale Agreement.  On the Restatement Date and each date subsequent
thereto prior to the Second Restatement Date, Buyer paid SIRVA Relo the Purchase
Price for the Receivables of SIRVA Relo sold on that date in accordance with the
Original Purchase and Sale Agreement.  On the Restatement Date and each date
subsequent thereto prior to the Second Restatement Date, Buyer paid Executive
Relo the Purchase Price for the Receivables of Executive Relo sold on that date
in accordance with the Original Purchase and Sale Agreement.  On the Second
Restatement Date, Buyer shall pay to each Originator the Purchase Price for the
Receivables of such Originator sold on that date.  On each subsequent day, Buyer
shall pay each Originator the Purchase Price for Receivables of such Originator
sold on such day, (i) in cash on such day, to the extent Buyer has received
funds that may be applied for such purpose under the Second Tier Agreement
(including as a result of an Incremental Purchase or as a distribution of
Collections on a Payment Date), or (ii) to the extent that such Purchase Price
is not paid in cash on such day, by increasing Buyer’s obligation to pay the
deferred Purchase Price for Receivables sold hereunder.  Buyer’s obligation to
pay such deferred Purchase Price to an Originator shall be payable from time to
time as funds are made available to Buyer under the Second Tier Agreement and
shall be evidenced by a promissory note (as amended or modified from time to
time, a “Subordinated Note”) executed and delivered by Buyer to the order of
each such Originator as of the Second Restatement Date (in the case of the
Subordinated Notes payable to the order of SIRVA Relo and Executive Relo,
representing an amendment and restatement of the Subordinated Notes dated as of
the Restatement Date).  Each Originator may mark any increase in the deferred
Purchase Price payable to such Originator hereunder on the grid attached to the
Subordinated Note of such Originator, provided that failure to make any such
recordation or any error in such grid shall not adversely affect such
Originator’s rights to recover such deferred Purchase Price under such
Subordinated Note.  No Subordinated Note shall bear interest.

(c)           The “Purchase Price Percentage” for any Originator shall mean a
percentage figure that shall be agreed upon from time to time (but no less
frequently than once each calendar quarter) by Buyer and such Originator which
reflects a fair market discounted net present value of the unpaid principal
balance of Receivables transferred to Buyer by such Originator, expressed as a
percentage of such unpaid balance. Such percentage may be greater or less than
100%. The calculation of such discounted net present value shall take into
account:

(i)            the expected yield on such Originator’s Receivables reduced by
costs to Buyer of funding its acquisition and maintenance of such Originator’s
Receivables and paying the Servicer Fee;

(ii)           the expected losses on such Originator’s Receivables (based upon
historical losses on such Originator’s Receivables and such other factors as
shall be agreed between Buyer and Originator), net of the expected benefits to
Buyer generated as a result of such Originator’s obligation to pay Deemed
Collections to Buyer pursuant to Section 3.2;

(iii)          a reasonable expected rate of return on capital of Buyer from its
purchase of such Originator’s Receivables; and

4


--------------------------------------------------------------------------------




(iv)          such other factors as may be mutually agreed between Buyer and
such Originator and as are customarily reflected in an arm’s-length purchase and
sale of comparable receivables.

The Purchase Price Percentage shall be calculated prospectively with respect to
such Originator’s Receivables transferred on and after the date of such
calculation. In no event shall the Purchase Price Percentage (i) be adjusted
retroactively to account for the actual performance of previously purchased
Receivables of such Originator or for Buyer’s actual rate of return on
previously purchased Receivables of such Originator or (ii) be increased from
and after the occurrence of, and during the continuation of, any Potential
Termination Event.

(d)           All payments of the Purchase Price shall be in U.S. dollars.

2.4           Specified Documents.  Prior to any sale of a Receivable to Buyer
hereunder, the related Originator or its designee shall deliver or cause to be
delivered to a Custodian the Specified Documents and the Document Schedule with
respect to each such Receivable.

2.5           No Recourse or Assumption of Obligations.  Except as specifically
provided in this Agreement, the purchase and sale of Receivables under this
Agreement shall be without recourse to the related Originator.  Each Originator
and Buyer intend the transactions hereunder to constitute true sales of
Receivables by such Originator to Buyer, providing Buyer with the full risks and
benefits of ownership of the Receivables of such Originator (such that the
Receivables would not be property of such Originator’s estate in the event of
such Originator’s bankruptcy).  Buyer shall not have any obligation or liability
with respect to any Receivable, nor shall Buyer have any obligation or liability
to any Obligor or other customer or client of any Originator (including any
obligation to perform any of the obligations of any Originator under any
Receivable).

2.6           Security Interest.  It is the intention of the parties hereto that
the transfer of Receivables of an Originator hereunder constitute the sale by
such Originator to Buyer of ownership interests in such Receivables, the related
Collections and all proceeds of the foregoing (and not merely an extension of
credit or a pledge).  Nevertheless, each Originator acknowledges and agrees that
none of Buyer, the Agent, any Purchaser or their representatives have made any
representations or warranties concerning the tax, accounting or legal
characteristics of the Transaction Documents and that such Originator has
obtained and relied upon such tax, accounting and legal advice from its own
experts concerning the Transaction Documents as it deems appropriate.  If,
notwithstanding the intention of the parties, the transaction contemplated
hereby is characterized as an extension of credit or a pledge, to secure all of
the Originators’ obligations under the Transaction Documents, each Originator
hereby grants to Buyer a security interest in all of such Originator’s rights in
such Originator’s Receivables, the related Collections and all proceeds of the
foregoing  in each case whether now existing or hereafter arising or acquired.

SECTION 3.         ADMINISTRATION AND COLLECTION

3.1           Originators to Act as Master Servicer and Subservicer. 
Notwithstanding the sales of Receivables pursuant to this Agreement, the
Originators shall continue to be responsible for

5


--------------------------------------------------------------------------------




the servicing, administration and collection of the Receivables, all on the
terms set out in (and subject to any rights to terminate SIRVA Relo as Master
Servicer and Executive Relo and SIRVA Global as Subservicers pursuant to) the
Second Tier Agreement.

3.2           Deemed Collections.  If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including as a result of the
application of any special refund or other discounts or any reconciliation), any
setoff or credit (whether such claim or credit arises out of the same, a
related, or an unrelated transaction) or other similar reason not arising from
the financial inability of the Obligor to pay undisputed indebtedness, the
related Originator shall be deemed to have received on such day a Collection on
such Receivable in the amount of such reduction or cancellation.  If (i) any
representation, warranty, covenant or other agreement of an Originator related
to a Receivable is not true or is not satisfied as of the date such Receivable
was conveyed to Buyer, or (ii) such Originator has not taken the action required
to be taken by it with respect to a Receivable under Section 5.5, such
Originator shall be deemed to have received on such day a Collection in the
amount of the outstanding balance of such Receivable.  With respect to any
Employer, if the actions required to be taken with respect to such Employer
under Section 5.4 have not been taken within the time specified therein, the
related Originator shall be deemed to have received on such day Collections in
the aggregate outstanding amount of Receivables arising under or in connection
with such Employer’s Relocation Services Agreement.  All such Collections deemed
received by such Originator under this Section 3.2 shall be remitted by such
Originator to Buyer within one Business Day after such deemed receipt in
immediately available funds; provided, however, that if no such application is
required under the Second Tier Agreement, Buyer and such Originator may agree to
reduce the outstanding principal amount of the Subordinated Note of such
Originator in lieu of all or part of such transfer.  To the extent that Buyer
subsequently receives Collections with respect to any such Receivable, Buyer
shall pay such Originator an amount equal to the amount so collected, such
amount to be payable in the same manner and priority as deferred purchase price.

3.3           Actions Evidencing Purchases.  (a) On or prior to the Second
Restatement Date, each Originator shall mark its master data processing records
evidencing Receivables with a legend, acceptable to Buyer, evidencing that the
Receivables have been sold in accordance with this Agreement.  In addition, each
Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that Buyer or its assignee may reasonably request in order to perfect,
protect or more fully evidence the purchases hereunder, or to enable Buyer or
its assigns to exercise or enforce any of their respective rights with respect
to the Receivables.  Without limiting the generality of the foregoing, each
Originator hereby authorize the Agent (as assignee of the Buyer) to file, and
(to the extent necessary under applicable laws) will upon the request of Agent
execute and file, such financing or continuation statements, or amendments
thereto or assignments thereof.

(b)           Each Originator and Buyer hereby authorize the Agent (as assignee
of the Buyer) to (i) file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
interests granted to Buyer and its assigns hereunder, whether now existing or
hereafter arising, and (ii) to the extent required by the Second Tier Agreement,
to notify Obligors of the assignment of the Receivables.

6


--------------------------------------------------------------------------------




3.4           Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to an Originator shall, except as otherwise
specified by such Obligor (including by reference to a particular invoice), or
required by the related contracts or law, be applied, first, as a Collection of
any Receivable or Receivables then outstanding of such Obligor in the order of
the age of such Receivables, starting with the oldest of such Receivables, and,
second, to any other indebtedness of such Obligor to such Originator.

SECTION 4.         REPRESENTATIONS AND WARRANTIES

4.1           Originator Representations and Warranties.  Each Originator
represents and warrants to Buyer and its assigns on the date hereof and on each
Purchase Date that:

(a)           Company Existence and Power.  Such Originator is a limited
liability company (in the case of SIRVA Relo) or a corporation (in the case of
Executive Relo and SIRVA Global) duly organized, validly existing and in good
standing under the laws of its state of organization and has all limited
liability company power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted, except where failure to
obtain such license, authorization, consent or approval would not reasonably be
expected to have a Material Adverse Effect.

(b)           Company Authorization and No Contravention.  The execution,
delivery and performance by such Originator of each Transaction Document to
which it is a party (i) are within its limited liability company or corporate
powers, (ii) have been duly authorized by all necessary company action, (iii) do
not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its constitution documents or (C) (subject to the Permitted
Exceptions) any agreement, order or other instrument to which it is a party or
its property is subject except where such contravention or default would not
reasonably be expected to have a Material Adverse Effect and (iv) will not
result in any Adverse Claim on any Receivable or Collection or give cause for
the acceleration of any indebtedness of such Originator.

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or (subject to the Permitted
Exceptions) other Person (other than the parties to the Second Tier Agreement as
may be required under the Transaction Documents) is required in connection with
the execution, delivery and performance by such Originator of any Transaction
Document or any transaction contemplated thereby.

(d)           Binding Effect.  Each Transaction Document to which such
Originator is a party constitutes the legal, valid and binding obligation of
such Originator enforceable against such Originator in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(e)           Ownership Interest.  Immediately preceding its sale of Receivables
to Buyer, such Originator was the owner of, and effectively sold, such
Receivables to Buyer, free and clear of any Adverse Claim.  The Buyer owns the
Receivables, the Collections and the proceeds thereof free of any Adverse Claim
other than the interests of the Purchasers (through Agent) therein that

7


--------------------------------------------------------------------------------




are created, and such ownership interest is a first priority perfected interest
for purposes of Article 9 of the applicable Uniform Commercial Code, subject to
the Permitted Exceptions.

(f)            Accuracy of Information.  All information furnished by or on
behalf of such Originator to Buyer or any Person party to a Transaction Document
in connection with any Transaction Document, or any transaction contemplated
thereby, was true and accurate in all material respects when so furnished (and
is not incomplete by omitting any information necessary to prevent such
information from being materially misleading in the light of the circumstances
in which such information was furnished).

(g)           No Actions, Suits.  There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting such Originator or any of its properties, that
would reasonably be expected to have a Material Adverse Effect.  Such Originator
is not in default of any contractual obligation or in violation of any order,
rule or regulation of any Governmental Authority, which default or violation
would reasonably be expected to have a Material Adverse Effect.

(h)           No Material Adverse Change.  Since December 31, 2003, no event has
occurred that would reasonably be expected to have a Material Adverse Effect.

(i)            Accuracy of Exhibits; Accounts.  All information on Exhibits D
through F of the Second Tier Agreement (to the extent describing such
Originator) is true and complete, subject to any changes permitted by, and
notified to Agent, in accordance with, Article V of the Second Tier Agreement. 
Such Originator has not granted, or purported to grant, any interest in any
Lock-Box, any Lock-Box Account, the Collection Account or the Investment Account
to any Person (other than the Seller and the Agent for the benefit of the Agent
and the Purchasers).

(j)            Sales by Originator.  Each sale by such Originator to Buyer of an
interest in Receivables has been made for “reasonably equivalent value” (as such
term is used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by such Originator to Buyer.

(k)           Credit and Collection Policy.  Each Receivable of such Originator
has been originated in material compliance with the Credit and Collection Policy
of such Originator.

SECTION 5.         GENERAL COVENANTS

5.1           Covenants.  Each Originator hereby covenants and agrees to comply
with the following covenants and agreements, unless Buyer (with the consent of
Agent and the Required Purchasers) shall otherwise consent:

(a)           Information Regarding Receivables.  Such Originator will maintain
a system of accounting established and administered in accordance with GAAP and
will furnish to Buyer, promptly, such information relating to the Receivables
originated by such Originator as Buyer or its assigns may reasonably request. 
To the extent the Buyer is required to provide financial statements or other
notices with respect to such Originator under the Second Tier Agreement, such
Originator shall make the necessary information available to Buyer for delivery
to the Agent within the time required by the Second Tier Agreement.

8


--------------------------------------------------------------------------------




(b)           Notices.  Immediately upon becoming aware of any of the following
such Originator will notify Buyer and the Agent and provide a description of:

(i)            Potential Termination Events.  The occurrence of any Potential
Termination Event;

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made) in any material
respect;

(iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding in which the amount involved (not covered
by insurance) is $5,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(iv)          Judgments.  The entry of any judgment or decree against any SIRVA
Entity if the aggregate amount (not covered by insurance) of all judgments then
outstanding against any SIRVA Entity exceeds $5,000,000;

(v)           Change in Business.  Any change in, or proposed change in, the
character of such Originator’s business that could reasonably be expected to
impair the collectibility or quality of any Receivable; or

(vi)          Relocation Agreements.  The pending expiration or termination of
any Included Relocation Services Agreement, which notice shall be given at least
10, and not more than 20, Business Days prior to such expiration or termination.

(c)           Conduct of Business.  Such Originator will perform, and will cause
each of its Subsidiaries to perform, all actions necessary to remain duly
organized, validly existing and in good standing in its jurisdiction of
organization and to maintain all requisite authority to conduct its business
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(d)           Compliance with Laws.  Such Originator will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which such Originator, any Receivable originated by
such Originator or related Collections may be subject except where failure to do
so would not reasonably be expected to have a Material Adverse Effect.

(e)           Inspection of Records.  Such Originator will furnish to Buyer and
its assigns such Records as Buyer or its assigns may reasonably request.  Such
Originator will permit upon reasonable notice, at any time during regular
business hours, Buyer or its assignee (or any representatives thereof) (i) to
examine and make copies of all Records, (ii) to visit the offices and properties
of such Originator for the purpose of examining the Records and (iii) to discuss
matters relating hereto with any of such Originator’s officers, directors,
employees or independent public accountants having knowledge of such matters. 
Buyer (or Agent as its assignee), at the request of Agent, shall (at the expense
of such Originator) require that an independent public accounting firm conduct
an audit of the Records or make test verifications of the Receivables
Collections, provided that (i) the first such audit and test verification shall
be

9


--------------------------------------------------------------------------------




done within three months of the Restatement Date, and (ii) thereafter, so long
as no Termination Event exists, Buyer (or Agent as its assignee) shall not have
more than two sets of audit and test verifications done in any calendar year.

(f)            Keeping Records.  (i) Such Originator will have and maintain (A)
administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
reasonably necessary or advisable for collecting the Receivables (including
Records adequate to permit the immediate identification of each Obligor, each
new Receivable and all Collections of, and adjustments to, each existing
Receivable and to effect the settlements contemplated by this Agreement).

(ii)           Such Originator will, at all times from and after the date
hereof, clearly and conspicuously mark (x) its files containing the Relocation
Services Agreements and the Relocating Employee Contracts, and (y) its computer
and master data processing books and records, in each case with a legend
describing Buyer’s interest therein.

(g)           Perfection.  (i) Subject to the Permitted Exceptions, such
Originator will, at its expense, promptly execute and deliver all instruments
and documents and take all action necessary or reasonably requested by Buyer or
its assignee (including, if applicable, execution and filing of financing or
continuation statements, amendments thereto or assignments thereof) to enable
Buyer to exercise and enforce all its rights hereunder and to vest and maintain
vested in the Buyer a valid, first priority perfected ownership interest in the
Receivables originated by such Originator, the related Collections and proceeds
thereof free and clear of any Adverse Claim.  The Agent (as assignee of the
Buyer) is hereby authorized to file any financing statements, continuation
statements, amendments thereto and assignments thereof with respect to any and
all interests granted to the Buyer and its assignees hereunder.

(ii)           Such Originator will only change its name, identity or corporate
structure or relocate its state of organization, chief executive office or the
Records following thirty (30) days advance notice to Buyer and the delivery to
Buyer of all financing statements, instruments and other documents (including
direction letters and opinions) reasonably requested by Buyer.

(iii)          Such Originator will at all times maintain its jurisdiction of
organization and chief executive  offices within a jurisdiction in the USA
(other than in the states of Florida, Maryland and Tennessee) in which Article 9
of the UCC is in effect.  If such Originator moves its jurisdiction of
organization to a location that imposes Taxes, fees or other charges to perfect
Buyer’s or its assignees’ interests under this Agreement, such Originator will
pay all such amounts and any other costs and expenses incurred in order to
maintain the enforceability of the Transaction Documents and the interests of
Buyer and its assignees in the Receivables and Collections.

(h)           Performance of Duties.  Such Originator will perform its duties or
obligations in accordance with the provisions of each of the Transaction
Documents.  Such Originator (at its expense) will, (i) fully and timely perform
in all material respects all agreements required to be

10


--------------------------------------------------------------------------------




observed by it in connection with each Receivable, (ii) comply in all material
respects with the Credit and Collection Policy, and (iii) refrain from any
action that may impair the rights of Buyer or its assignees in the Receivables
or Collections.

(i)            Payments on Receivables, Accounts.  Such Originator will at all
times (in the case of Executive Relo, commencing by March 31, 2005 and subject
to Section 1.8(a) of the Second Tier Agreement) instruct all Origination Home
Closing Agents to deliver payments on the Receivables originated by such
Receivable to the Collection Account.  Such Originator will not make any change
in its payment instructions to any Obligor without prior notice to Buyer and
Agent.  If any such payments or other Collections are received by such
Originator, it shall hold such payments in trust for the benefit of Buyer and
its assigns and promptly (but in any event within three Business Days after
receipt) remit such funds into the Collection Account.  Such Originator will not
permit the funds that do not constitute proceeds of Receivables to be deposited
into the Collection Account.  If such funds are nevertheless deposited into the
Collection Account, such Originator will promptly identify such funds for
segregation.  Such Originator will not, and will not permit any Servicer or
other Person to, commingle Collections or other funds to which Buyer is entitled
with any other funds.  Such Originator shall not close the Collection Account,
without the prior written consent of Agent.

(j)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein such Originator will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any assets which may give rise to a Receivable or any
proceeds thereof.

(k)           Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 3.2(b) of the Second Tier Agreement, such Originator will
not extend, amend, rescind or cancel any Receivable.

(l)            Change in Business or Credit and Collection Policy.  Such
Originator will not make any material change in its business or the Credit and
Collection Policy without 30 days prior written notice to Buyer and Agent, and
if such proposed change would adversely affect the collectability of the
Receivables, or otherwise reasonably be expected to have a Material Adverse
Effect, the written consent of Agent.

5.2           Corporate Separateness.  Each of the Originators and Buyer agrees
to conduct its business in a manner materially consistent with factual
assumptions set forth in the opinion of Winston & Strawn LLP, dated on or around
the date hereof, with respect to certain bankruptcy law matters, which opinion
was delivered to the Purchasers pursuant to the Second Tier Agreement.

5.3           Deeds.  In the event that, pursuant to a Relocating Employee
Contract related to a Receivable that has been or is transferred to Buyer
hereunder, the related Employee has executed or will execute a deed to a
residence that is the subject of such contract, the related Originator shall
cause the following actions to be taken (as applicable):

11


--------------------------------------------------------------------------------


(i)            such Originator shall cause such deed to be delivered to an
Eligible Title Company no later than the second Business Day after such
Originator’s receipt of such deed, unless such deed is held by the Custodian;
and

(ii)           such Originator will cause Buyer to be named as the new owner of
such residence under such deed.

SECTION 6.         TERMINATION OF PURCHASES

6.1           Voluntary Termination.  The purchase and sale of Receivables
pursuant to this Agreement may be terminated by the related Originator or Buyer,
upon thirty days’ (or, during the continuance of a Trigger Event, five Business
Days’) prior written notice to the other party and the Agent.

6.2           Automatic Termination.  The purchase and sale of Receivables
pursuant to this Agreement shall automatically terminate upon the occurrence of
a Bankruptcy Event with respect to an Originator.

SECTION 7.         INDEMNIFICATION

7.1           Originator Indemnity.  Without limiting any other rights any such
Person may have hereunder or under applicable law, the Originators hereby
jointly and severally indemnify and hold harmless, on an after-Tax basis, Buyer,
its assigns and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including attorneys’ fees and
court costs) (all of the foregoing collectively, the “Indemnified Losses”) at
any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Receivables or Collections, or
any action taken or omitted by any of the Indemnified Parties, whether arising
by reason of the acts to be performed by an Originator hereunder or otherwise,
excluding only Indemnified Losses to the extent (a) such Indemnified Losses
result from gross negligence or willful misconduct of the Indemnified Party
seeking indemnification, (b) such Indemnified Losses result due to Receivables
being uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Indemnified Party
(determined on the assumption that the transactions contemplated hereby would
constitute debt for tax purposes); provided, however, that nothing contained in
this sentence shall limit the liability of an Originator or limit the recourse
of any Indemnified Party to an Originator for any amounts otherwise specifically
provided to be paid by an Originator hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b) or
(c) of the previous sentence, the Originators shall jointly and severally
indemnify each Indemnified Party for Indemnified Losses (including losses in
respect of uncollectible Receivables, regardless for these specific matters
whether reimbursement therefor would constitute recourse to an Originator)
relating to or resulting from:

(i)            any representation or warranty made by an Originator (or any
employee or agent of an Originator) under or in connection with this Agreement,
any Monthly Report

12


--------------------------------------------------------------------------------




or any other information or report delivered by an Originator pursuant to the
Transaction Documents, which shall have been false or incorrect in any material
respect when made or deemed made;

(ii)           the failure by an Originator to comply with any applicable law,
rule or regulation related to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation;

(iii)          the failure of the Originators to vest and maintain vested in
Buyer and its assigns, first priority a perfected ownership in the Receivables
and the Collections with respect thereto, free and clear of any Adverse Claim;

(iv)          any commingling of funds to which Buyer or its assigns are
entitled hereunder with any other funds;

(v)           any failure of any Origination Home Closing Agent to comply with
the terms of a Servicer’s instructions to send Origination Home Sale closing
proceeds to the Collection Account;

(vi)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

(vii)         any failure of an Originator to perform its duties or obligations
in accordance with the provisions of this Agreement, any other Transaction
Document or any Relocation Services Agreement to which it is a party (as
Originator, Servicer or otherwise);

(viii)        any tax or governmental fee or charge (other than franchise taxes
and taxes on or measured by the net income of Buyer), all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including the reasonable fees and expenses of counsel in defending against the
same, which may arise by reason of the purchase or ownership of the Receivables;
or

(ix)           any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents (including without limitation with respect to
investigation, laboratory and consultant’s fees).

SECTION 8.         MISCELLANEOUS

8.1           Amendments, Waivers, Etc.  No amendment of this Agreement shall be
effective unless (i) it is in writing and signed by the Parties hereto and (ii)
the Agent, the Required Class A Purchasers and the Required Class B Purchasers
shall have consented thereto in writing.  No

13


--------------------------------------------------------------------------------




waiver of any provision hereof or consent to any departure by either party
therefrom shall be effective without the written consent of the party that is
sought to be bound, the Agent, the Required Class A Purchasers and the Required
Class B Purchasers. Any such waiver or consent shall be effective only in the
specific instance given.  No failure or delay on the part of either party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.  Each Originator agrees that the Purchasers may rely
upon the terms of this Agreement, and that the terms of this Agreement may not
be amended, nor any material waiver of those terms be granted, without the
consent of Agent.

8.2           Assignment of this Agreement.  Each Originator hereby acknowledges
that on the date hereof Buyer has collaterally assigned for security purposes
all of its right, title and interest in, to and under this Agreement to Agent,
for the benefit of the Purchasers pursuant to the Second Tier Agreement and that
Agent and the Purchasers are third party beneficiaries hereof.  Each Originator
hereby further acknowledges that all provisions of this Agreement shall inure to
the benefit of Agent and the Purchasers, including the enforcement of any
provision hereof to the extent set forth in the Second Tier Agreement, but that
none of Agent or any Purchaser shall have any obligations or duties under this
Agreement (or any promissory note executed hereunder).  Each Originator hereby
further acknowledges that the execution and performance of this Agreement are
conditions precedent for Agent and the Purchasers to enter into the Second Tier
Agreement and that the agreement of Agent and Purchasers to enter into the
Second Tier Agreement will directly or indirectly benefit such Originator and
constitutes good and valuable consideration for the rights and remedies of Agent
and each Purchaser with respect hereto.

8.3           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also, to the extent provided herein, inure to the benefit
of the parties to the Second Tier Agreement.  Each Originator acknowledges that
Buyer’s rights under this Agreement are being assigned to Agent under the Second
Tier Agreement and that Agent shall exercise those rights directly, to the
extent permitted by the Second Tier Agreement.

8.4           Survival.  The rights and remedies with respect to any breach of
any representation and warranty made by either Originator or Buyer pursuant to
Section 4 and the indemnification provisions of Section 7 shall survive any
termination of this Agreement.

8.5           Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Section 7, each party hereto agrees to pay on demand all costs
and expenses incurred by the other party and its assigns (other than Excluded
Losses) in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses of counsel to any
of such Persons incurred in connection with any of the foregoing or in advising
such Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing.  The Originators also jointly and
severally agree to pay on demand all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement.

14


--------------------------------------------------------------------------------




8.6           Headings; Counterparts.  Article and Section Headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement.  This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.

8.7           Cumulative Rights and Severability.  All rights and remedies of
Buyer hereunder shall be cumulative and non-exclusive of any rights or remedies
Buyer has under law or otherwise.  Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, in such jurisdiction, be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting such provision in any other
jurisdiction.

8.8           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Illinois.  Each Originator and Buyer hereby
submit to the nonexclusive jurisdiction of the United States District Court for
the Northern District of Illinois and of any Illinois state court sitting in
Chicago, Illinois for purposes of all legal proceedings arising out of, or
relating to, the Transaction Documents or the transactions contemplated
thereby.  Each Originator and Buyer hereby irrevocably waive, to the fullest
extent permitted by law, any objection they may now or hereafter have to the
venue of any such proceeding and any claim that any such proceeding has been
brought in an inconvenient forum.

8.9           Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE ORIGINATORS AND BUYER HERETO IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN
CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.

8.10         Entire Agreement.  The Transaction Documents constitute the entire
understanding of the parties thereto concerning the subject matter thereof.  Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.

8.11         No Proceedings.  Each Originator agrees, for the benefit of the
parties to the Second Tier Agreement, that it will not institute against Buyer,
or join any other Person in instituting against Buyer, any proceeding of a type
referred to in the definition of Bankruptcy Event until one year and one day
after no investment, loan or commitment is outstanding under the Second Tier
Agreement. In addition, all amounts payable by Buyer to any Originator pursuant
to this Agreement shall be payable solely from funds available for that purpose
(after Buyer has satisfied all obligations then due and owing under the Second
Tier Agreement).

8.12         Confidentiality.  Each Originator agrees to hold the Transaction
Documents or any other confidential or proprietary information of Agent or
Purchasers received in connection therewith in confidence and agree not to
provide any Person with copies of any Transaction Document or such other
confidential or proprietary information other than to (i) any officers,
directors, members, managers, employees or outside accountants, auditors or
attorneys thereof, (ii) any prospective or actual assignee or participant which
(in each case) has signed a

15


--------------------------------------------------------------------------------




confidentiality agreement satisfactory to Agent, (iii) Governmental Authorities
with appropriate jurisdiction, and (iv) any Rating Agency.  Notwithstanding the
above stated obligations, the parties hereto will not be liable for disclosure
or use of such information which such Person can establish by tangible evidence:
(i) was required by law, including pursuant to a subpoena or other legal
process, (ii) was in such Person’s possession or known to such Person prior to
receipt or (iii) is or becomes known to the public through disclosure in a
printed publication (without breach of any of our obligations hereunder).

8.13         USA PATRIOT Act Notice.  Buyer hereby notifies each Originator that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), each assignee of Buyer’s rights
under this Agreement, including without limitation, each Purchaser, that is
subject to the Act (as hereinafter defined) and the Agent (for itself and not on
behalf of any Purchaser), is required to obtain, verify and record information
that identifies such Originator, which information includes the name and address
of such Originator and other information that will allow such assignee,
Purchaser or the Agent, as applicable, to identify such Originator in accordance
with the Act.

[SIGNATURE PAGE FOLLOWS]

16


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SIRVA RELOCATION LLC,

 

as Originator

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

Name: Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION,

 

as Originator

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Name: Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

SIRVA GLOBAL RELOCATION, INC.,

 

as Originator

 

 

 

 

 

By: 

/s/ Douglas V. Gathany

 

Name: Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

SIRVA RELOCATION CREDIT, LLC,

 

as Buyer

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Name: Douglas V. Gathany

 

Title: President

 

S-1


--------------------------------------------------------------------------------